Citation Nr: 1020182	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss, and if so, entitlement to service 
connection for the same.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right eye disorder, and if so, entitlement to service 
connection for the same, to include as secondary to 
medications used to treat the Veteran's service-connected 
disabilities.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD). 

4.  Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia. 

(The issue of entitlement to a rating in excess of 50 percent 
for PTSD, to include the restoration of a 100 percent rating, 
which was reduced from 100 percent to 50 percent effective 
May 1, 2007, and the propriety of the reduction, is addressed 
in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1970 to June 1974 and from December 1987 to 
September 1994, with additional periods of active and 
inactive service in the U.S. Naval Reserve and California 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2006, May 
2007 and October 2009 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma which denied 
entitlement to the benefits currently sought on appeal. 

The Board further notes that although the Veteran resides 
within the jurisdiction of the Wichita, Kansas, RO, 
jurisdiction of this appeal rests with the Muskogee RO in 
compliance with VA policy regarding VA employee-Veteran 
records because this Veteran has been actively employed by VA 
at the Wichita RO during the pendency of this appeal.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Ch. 5, § D, 
 16.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Wichita, Kansas, in 
April 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The Board notes for the sake of clarity that although the 
Appeals Management Center (AMC) would normally process the 
remand requested herein, this appeal also includes an 
additional issue, addressed in a separate document, for which 
the Veteran has obtained separate legal representation.  As 
this representation is provided by a private attorney, the 
remand for that issue must be handled by the RO according to 
internal VA guidance.  Wherein the two appeals, although 
decided separately, share the same set of claims folders and 
evidentiary documentation, the remands for each must 
necessarily be returned to the same physical location.  
Therefore, by default, the remanded issues discussed in this 
document will also be returned directly to the RO, rather 
than the AMC.  

The issues of entitlement to service connection for bilateral 
hearing loss, a right eye condition to include central serous 
retinopathy and central serous chorioretinopathy, and sleep 
apnea, as well as the issue of an increased rating for 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the VA RO.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for bilateral hearing loss was 
by rating decision in May 2007, which found that new and 
material evidence had not been received to show that the 
Veteran's hearing loss began in or was due to military 
service.  

2.  Evidence presented since the May 2007 denial has not 
previously been submitted to agency decision makers, relates 
to unestablished facts necessary to substantiate the claim of 
service connection for hearing loss, and when presumed 
credible, raises a reasonable possibility of substantiating 
the claim.

3.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for a right eye disorder was by 
Board decision in April 2000.  The Board's denial of the 
claim was based upon a lack of evidence of a current eye 
disability at that time.  

4.  Evidence presented since the April 2000 denial has not 
previously been submitted to agency decision makers, relates 
to unestablished facts necessary to substantiate the claim 
for service connection for a right eye disorder, and when 
presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2006). 

2.  The evidence added to the record since May 2007 is new 
and material; the claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The April 2000 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  
  
4.  The evidence added to the record since April 2000 is new 
and material; the claim for service connection for a right 
eye disorder, to include central serous retinopathy and 
chorioretinopathy, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and a right eye disorder is completely favorable and, in that 
regard, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claims is deferred, however, pending additional 
development consistent with the VCAA.

New and Material Evidence

Once a decision denying service connection becomes final, new 
and material evidence is required to reopen the claim which 
was previously denied.  38 U.S.C.A. § 5108 provides that "if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

Hearing loss

Prior to the present claim for service connection benefits, 
the Veteran's claim of service connection for hearing loss 
was last denied by rating decision in May 2007 which found 
that no new and material evidence had been presented 
sufficient to reopen the claim.  To be specific, the RO found 
that there was no evidence of record to show a medical nexus 
between the Veteran's hearing loss and his military service.  
Rating decision, May 2007.  The Veteran did not appeal the 
May 2007 rating decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2006). 

The Board notes, however, that the May 2007 rating decision 
mistakenly stated that the last final denial was by prior 
rating decision by the RO in April 1995.  In actuality, the 
prior final decision was an April 2000 Board decision which 
found that the Veteran's hearing loss was not disabling by VA 
standards for hearing loss.  As such, the May 2007 rating 
decision assessed the presence of new and material evidence 
on inaccurate grounds.  Nonetheless, as the Board determines 
herein that sufficient evidence has been submitted to reopen 
the claim, such error is harmless with respect to the matter 
of the reopened claim.  

Of particular note, a December 2009 VA audio examination 
diagnosed bilateral mild to moderate sensorineural hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
45
LEFT
35
40
45
50
50

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, among 
other standards, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies tested above is 40 decibels or greater.  38 
C.F.R. § 3.385 (2009).  As such, the Veteran is now shown to 
have a current bilateral hearing loss disability under VA 
standards.  

At the time of most recent examination, however, the examiner 
was only asked to render an opinion as to whether there was 
any medical relationship between the Veteran's hearing loss 
and his first period of active duty service from 1970 to 
1974, based upon his conceded combat noise exposure during 
this period of service.  The examiner rendered a negative 
opinion with regard to relationship to that period of 
service.  VA examination, December 2009.  However, in 
testimony before the undersigned in April 2010, the Veteran 
described subsequent in-service noise exposure and 
competently reported experiencing continuous symptoms of 
hearing loss since the conclusion of his second period of 
active duty service in September 1994.  When credibility of 
this evidence is presumed for the limited purpose of 
determining its materiality, the recent lay evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992); see also 
38 C.F.R. § 3.303(b) (2009).  As such, the Board finds that 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection for bilateral hearing 
loss.  

Right eye disorder

The Veteran's claim of service connection for an eye disorder 
was previously denied by the Board in a decision dated in 
April 2000.  In January 2006, the Veteran filed a claim to 
reopen the previously denied eye claim with respect to the 
right eye only.  The RO reopened that claim in a Statement of 
the Case dated in March 2007.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(finding failure to comply with VA regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally 
denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
in this case the Board has reviewed all evidence submitted or 
obtained since April 2000 for this purpose.

Although much of the medical evidence associated with the 
claims file since then is cumulative in nature, the last 
final denial was based on the absence of sufficient evidence 
of a currently diagnosed acquired disability of the eye.  
Board decision, April 2000.  Therefore, private treatment 
records are particularly pertinent in that these records 
identify and describe findings stated to be consistent with 
central serous retinopathy and a recurrence of central serous 
chorioretinopathy, and reflect an opinion that there is a 
potential relationship between these disorders and the use of 
medicinal steroids.  Private treatment records from Drs. 
Dalla & Varenhorst, July & January 2006.  This evidence is 
new in that it has not previously been considered by agency 
decision makers.  It is also material as it relates to an 
unestablished fact necessary to substantiate the claim, and 
when considered with other evidence of record, raises a 
reasonable possibility of substantiating the claim.  New and 
material evidence having been submitted, the Board reopens 
the claim of service connection for a right eye disorder, to 
include central serous retinopathy and central serous 
chorioretinopathy, to include as due to medications used to 
treat the Veteran's service-connected disabilities.  

The Veteran's claims of service connection for hearing loss 
and a right eye disorder are reopened; however, as further 
evidentiary development is required before the underlying 
issues of service connection are ready for adjudication, the 
Board will not address the merits of these claims at this 
time.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted.

The claim of entitlement to service connection for a right 
eye disorder, to include central serous retinopathy and 
central serous chorioretinopathy, to include as secondary to 
medications used to treat the Veteran's service-connected 
disabilities, is reopened and to this extent only, the appeal 
is granted.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for bilateral hearing loss, 
a right eye disorder, sleep apnea, and an increased rating 
for fibromyalgia are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

In particular, the Board finds that new VA examinations are 
required to adequately address the Veteran's contentions with 
respect to the pending claims discussed herein.  Initially, 
the Board notes that the Veteran was last afforded a VA 
examination for fibromyalgia in April 2007.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of a Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the  
Veteran's last VA examination is not necessarily stale in 
this case, the Veteran has indicated that his condition has 
worsened since the date of the latest examination.  See, 
e.g., Board hearing transcript, April 2010.  As the Board is 
unable to make an accurate assessment of the Veteran's 
current condition on the basis of the evidence currently of 
record, the Veteran must be afforded a contemporaneous 
examination to enable a determination as to the proper rating 
of his fibromyalgia.

In regard to the present claims of service connection, the 
Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran has been afforded a recent examination regarding 
his hearing loss, but as previously discussed, this 
examination did not include an opinion with respect to the 
Veteran's service after 1974.  It is therefore incomplete for 
the purposes of a Board determination as to service 
connection, particularly in light of other evidence of 
record.  In addition, the Veteran has not been afforded the 
opportunity for VA examination pertaining to his claimed 
right eye and sleep apnea disorders.  There is evidence of 
right eye complaints in service, and the Veteran describes 
continuous sleep problems since service.  As such, the Board 
finds that VA examination is appropriate and necessary for 
the purposes of a service connection determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that the Veteran describes being treated 
by a Dr. Kirkland at Kaiser Permanente in San Diego, 
California in or around 1994.  Although Kaiser Permanente 
records are associated with the claims file in the 
appropriate time period, records from the named physician do 
not appear to be contained therein.  VA should make 
reasonable efforts to obtain records from this physician.  
38 C.F.R. § 3.159(c)(1) (2009).   Likewise, any outstanding 
treatment records from the Wichita VA Medical Center, dated 
from October 2009 to the present, should be obtained.

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009), 38 C.F.R. § 3.159 (2009), and relevant 
case law may not been provided as it pertains to the claim of 
service connection for the right eye disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be provided.     

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include for a right eye 
disorder and sleep apnea as secondary 
to an already service-connected 
disability.  Provided notice should 
also describe the process by which 
service-connected disabilities are 
evaluated and an effective date 
assigned should service connection be 
awarded.  

2.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of his claimed 
disabilities, specifically to include Dr. 
Kirkland identified in the April 2010 
hearing transcript within the claims 
file.  

3.  Contact any duly identified and 
authorized private physician to obtain 
the relevant medical records.  
Additionally, outstanding treatment 
records from the Wichita VA Medical 
Center, dated from October 2009 to the 
present, should be obtained.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for each VA 
examination requested below.  Each 
examiner should be reminded that if 
s/he is unable to reach an opinion 
without resorting to mere speculation, 
the reason why speculation would be 
required in this case should be 
identified (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).  If 
an examiner is unable to reach an 
opinion because there are insufficient 
facts or data within the claims file to 
facilitate a more conclusive opinion, 
please request identification of the 
relevant testing, specialist's opinion, 
or other information required in order 
to resolve the need for speculation.  

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
fibromyalgia.  The Veteran's claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and 
tests must be conducted. As the medical 
response, or lack thereof, to 
fibromyalgia therapy is an element of 
the rating criteria, the examiner 
should specifically describe 
therapeutic interventions and any 
corresponding results.  

The examiner is also specifically 
requested to distinguish, to the extent 
possible, between the Veteran's 
symptomatology associated with his 
fibromyalgia versus the symptomatology 
associated with his other multiple 
service-connected orthopedic 
disabilities, to include degenerative 
joint disease of the lumbosacral and 
cervical spine, tendonitis with 
degenerative arthritis of the right 
shoulder, and chondromalacia patella of 
the bilateral knees.  Evaluation of the 
same manifestations under multiple 
diagnoses is expressly prohibited.  

The examiner is further requested to 
opine whether the widespread 
musculoskeletal pain and tender points 
due to the Veteran's diagnosed 
fibromyalgia (as opposed to pain or any 
other symptoms associated with other 
service-connected disabilities) are 
more nearly described as:
(a) episodic, with exacerbations often 
precipitated by environmental or 
emotional stress or by overexertion, 
but present more than one-third of the 
time; or
(b) constant, or nearly so, and 
refractory to therapy. 

6.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his currently diagnosed bilateral 
sensorineural hearing loss.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify the approximate date of 
onset for the Veteran's bilateral 
sensorineural hearing loss, given the 
various audiometric test results of 
record;
(b)  Opine, with adequate supporting 
rationale, whether the current hearing 
loss disability was at least as likely 
as not incurred in or aggravated by 
active military service, to include 
from December 1987 to September 1994.

7.  Schedule the Veteran for VA 
examination with an opthamologist or 
optometrist to determine the nature and 
etiology of any currently diagnosed 
right eye disorder manifested by vision 
loss.  The Veteran's claims file and a 
copy of this remand must be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
right eye disabilities;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a), 
specifically identifying whether any 
diagnosed disorder is episodic or 
relapsing and remitting in nature;
(c)  Opine, with adequate supporting 
rationale, whether any current right 
eye disability was at least as likely 
as not incurred in or aggravated by 
active military service;
(d)  Opine, with adequate supporting 
rationale, whether it is at least as 
likely as not that any diagnosed right 
disability is caused or has been 
permanently aggravated by a service-
connected disability, to include 
medications taken in treatment thereof.

8.  Schedule the Veteran for VA 
examination with an appropriate 
provider to determine the nature and 
etiology of his sleep apnea.  The 
Veteran's claims file and a copy of 
this remand must be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
sleep disabilities;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a);
(c)  Distinguish, to the extent 
possible, between symptomatology 
associated with obstructive sleep apnea 
versus any symptomatology or sleep 
impairment associated with the 
Veteran's service-connected PTSD;
(d) Opine, with adequate supporting 
rationale, whether it is at least as 
likely as not that sleep apnea was 
incurred in or aggravated by active 
military service;
(e)  Opine, with adequate supporting 
rationale, whether it is at least as 
likely as not that the Veteran's 
currently diagnosed obstructive sleep 
apnea is caused or has been permanently 
aggravated by a service-connected 
disability, to include PTSD. 

9.  The RO will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

10.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


